Citation Nr: 0815022	
Decision Date: 05/06/08    Archive Date: 05/12/08

DOCKET NO.  03-21 601	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for hepatitis C, with 
secondary nephropathy, including as secondary to Agent Orange 
exposure.  


REPRESENTATION

Appellant represented by:	Mark R. Lippman, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Sylvia N. Albert, Associate Counsel 


INTRODUCTION

The veteran served on active duty from November 1967 until 
July 1970.  He served in the Republic of Vietnam from July 
1968 until July 1970.  

This case comes before the Board of Veterans' Appeals (BVA or 
Board) from a March 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Indianapolis, 
Indiana.

This claim was previously before the Board in December 2004, 
at which time the Board issued a decision denying the 
veteran's claim of entitlement to service connection for 
hepatitis C.  The veteran then appealed to the U.S. Court of 
Appeals for Veterans Claims (Court) and, in January 2006, his 
attorney and VA's Office of General Counsel, representing the 
Secretary of VA, filed a joint motion requesting that the 
Court vacate the Board's decision and remand the case for 
readjudication in compliance with directives specified.  The 
Court issued an order later that month, granting the joint 
motion, and the case was remanded.  The claim came before the 
Board again in February 2007, at which time it was once more 
remanded for additional development of the record. 

The veteran presented testimony in April 2004 at a video 
conference hearing before the undersigned Veterans Law Judge.  
A copy of the hearing transcript was placed in the claims 
folder. 


FINDINGS OF FACT

1.	The veteran served in Vietnam during the Vietnam Era. 

2.	The competent evidence does not show that the veteran's 
currently diagnosed hepatitis C is causally related to active 
service, to include exposure to herbicide agents.




CONCLUSION OF LAW

Hepatitis C was not incurred in or aggravated by the 
veteran's active military service, to include exposure to 
Agent Orange, nor may it be presumed to have been incurred in 
or aggravated by active service due to exposure to Agent 
Orange.  38 U.S.C.A. §§ 1110, 1116, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2007).  The VCAA applies in this case. 

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2007); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see 
also Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Further regarding notice, on March 3, 2006, the Court issued 
its decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  The Court in 
Dingess/Hartman holds that the VCAA notice requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a "service connection" claim.   As 
previously defined by the courts, those five elements 
include:  (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  Upon receipt of an application for 
"service connection," therefore, VA is required to review 
the information and evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
This includes notice that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  

In this case, VCAA notice letters were issued in May 2001, 
July 2003, and March 2007 to the appellant.  The veteran was 
informed of what evidence was necessary to establish 
entitlement to the benefit he claimed and advised him of his 
and VA's respective duties for obtaining evidence.  He was 
told what VA had done to help his claim and what he could do 
to assist.  In addition, the appellant was asked to provide 
any evidence in his possession that pertained to his claim 
and informed that a disability rating and effective date 
would be assigned in the event that he was awarded the 
benefit sought.  

Regarding the timing of notice, in Pelegrini v. Principi, 18 
Vet. App. 112 (2004), the Court held, in part, that a VCAA 
notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable AOJ 
decision on a claim for VA benefits.  In the present case, 
the unfavorable AOJ decision that is the basis of this appeal 
was decided prior to the issuance of the second and third 
letters, which provided updated and appropriate VCAA notice.  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
Although some of the notice requirements were provided to the 
appellant after the initial adjudication, the case was 
readjudicated thereafter, and the appellant has not been 
prejudiced thereby.  The content of the notice provided to 
the appellant fully complied with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's 
duty to notify.  Not only has the appellant been provided 
with every opportunity to submit evidence and argument in 
support of his claim and to respond to VA notices, but the 
actions taken by VA have essentially cured the error in the 
timing of notice.  Further, the Board finds that the purpose 
behind the notice requirement has been satisfied because the 
appellant has been afforded a meaningful opportunity to 
participate effectively in the processing of his claim.  For 
these reasons, it is not prejudicial to the appellant for the 
Board to proceed to finally decide this appeal.  

Duty to Assist 

VA has a duty to make reasonable efforts to assist a claimant 
in obtaining evidence necessary to substantiate the 
claimant's claim.  38 U.S.C.A. § 5103A(a)(1) (West 2002).  In 
this case, the claims file contains the veteran's service 
medical records, personnel records, and reports of VA and 
private post-service examinations and treatment.  
Additionally, the veteran's statements in support of his 
appeal are affiliated with the claims folder and the veteran 
was afforded a VA examination.  See McLendon v. Nicholson, 20 
Vet. App. 79 (2006).  

The Board notes that in the February 2007 remand, with 
respect to VA's duty to assist, the RO was instructed to: 

1) ... request that the veteran identify the 
name, date, and address of the provider of a 
reported gamma globulin injection at age 13, 
and attempt to obtain such identified 
records; 

2) After securing necessary authorization, 
obtain the veteran's treatment records from 
the St. Mary's Hospital Medical Center, 
concerning any treatment [the veteran] may 
have received there in 1977 and 1978, not 
already of record, to include all reports of 
hospitalization in June 1977.


Upon review, the record does not contain treatment reports of 
the gamma globulin injection or a hospitalization in June 
1977 at St. Mary's Hospital.  However, the record also shows 
that VA fulfilled its duty in attempting to locate such 
information.  In a letter to the appellant dated March 2007, 
VA requested that the veteran provide the name of the doctor 
who gave him the gamma globulin injection and complete a VA 
Form 21-4142.  The veteran was also asked to provide 
completed VA Forms 21-4142 for any other private health care 
providers, and, while he submitted completed forms for two 
treatment providers, he failed to provide any information 
regarding the physician who gave him a gamma globulin 
injection.  The veteran was sent an additional letter in 
April 2007 requesting that he complete a VA Form 21-4142 for 
St. Mary's Hospital.  He failed to do so.  In August 2007, 
the veteran's representative submitted records of the 
veteran's treatment at St. Mary's Hospital.  However, these 
records are of treatment in 1978, and do not contain a 
hospitalization in June 1977.  Though the veteran failed to 
respond to the Board's requests, the Board fulfilled its duty 
to assist in requesting that the veteran provide VA with 
information and authorization to locate and receive records.  

Finally, the Board has carefully reviewed the veteran's 
statements, service records, and medical records, has found 
nothing to suggest that there is any outstanding evidence 
with respect to the veteran's claim.  The Board finds that 
all relevant facts have been properly and sufficiently 
developed in this appeal and no further development is 
required to comply with the duty to assist.  

Legal Criteria and Analysis 

Service connection will be granted if the veteran shows he 
has a disability resulting from an injury incurred or a 
disease contracted in service, or for aggravation of a pre-
existing injury or disease in active military service.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2007).  
Service connection will also be approved for any disease 
diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  See 38 
C.F.R. § 3.303(d).  

"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
Pond v. West, 12 Vet. App. 341, 346 (1999).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence is required.  This burden typically cannot 
be met by lay testimony because lay persons are not competent 
to offer medical opinions.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).

For purposes of establishing service connection for a 
disability resulting from exposure to a herbicide agent, a 
veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975, shall be 
presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to such agent 
during that service.  38 C.F.R. § 3.307(a) (2007).  The last 
date on which such a veteran shall be presumed to have been 
exposed to an herbicide agent shall be the last date on which 
he or she served in the Republic of Vietnam during the period 
beginning on January 9, 1962 and ending on May 7, 1975.  
"Service in the Republic of Vietnam" includes service in the 
waters offshore and service in other locations if the 
conditions of service involved duty or visitation in the 
Republic of Vietnam.  See also Haas v. Nicholson, 20 Vet. 
App. 257 (2006), appeal docketed, No. 07-7037 (Fed. Cir. Nov. 
8, 2006).

If a veteran was exposed to an herbicide agent during active 
service, the following diseases shall be service-connected if 
the requirements of 38 C.F.R. § 3.307(a)(6) are met, even 
though there is no record of such disease during service, 
provided further that the rebuttable presumption provisions 
of 38 C.F.R. § 3.307(d) are also satisfied:  Chloracne or 
other acneform disease consistent with chloracne; Type 2 
diabetes (also known as Type II diabetes mellitus or adult-
onset diabetes); Hodgkin's disease; chronic lymphocytic 
leukemia; multiple myeloma; non-Hodgkin's lymphoma; acute and 
subacute peripheral neuropathy; porphyria cutanea tarda; 
respiratory cancers (cancer of the lung, bronchus, larynx or 
trachea); and soft-tissue sarcoma (other than osteosarcoma, 
chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 
C.F.R. § 3.309(e).

The diseases listed at 38 C.F.R. § 3.309(e) shall have become 
manifest to a degree of 10 percent or more at any time after 
service, except that chloracne or other acneform disease 
consistent with chloracne, porphyria cutanea tarda, and acute 
and subacute peripheral neuropathy shall have become manifest 
to a degree of 10 percent or more within a year after the 
last date on which the veteran was exposed to an herbicide 
agent during active military, naval, or air service.  38 
C.F.R. § 3.307(a)(6)(ii).

Where the evidence does not warrant presumptive service 
connection, the United States Court of Appeals for the 
Federal Circuit has determined that an appellant is not 
precluded from establishing service connection with proof of 
direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 
1994).  

The veteran asserts that service connection is warranted for 
hepatitis C, with secondary nephropathy, including as 
secondary to Agent Orange exposure.  First and foremost, the 
Board acknowledges that the veteran served in Vietnam during 
the Vietnam Era, and, as such, his in-service exposure to 
herbicides is presumed.  However, hepatitis C is not on the 
list of diseases that VA has associated with Agent Orange 
exposure, and is not statutorily recognized as presumed to 
result from herbicide exposure.  38 C.F.R. § 3.309(e).  
Therefore presumptive service connection for the veteran's 
hepatitis C, even assuming exposure to Agent Orange, is not 
warranted.  38 C.F.R. §§ 3.307, 3.309. 

In the absence of a presumption, in order to establish direct 
service connection, the veteran must provide evidence of a 
current diagnosis of hepatitis C, an in-service injury or 
disease, and a nexus between his hepatitis C and the in-
service injury or disease.  In the present case, the evidence 
of record indicates a diagnosis if chronic hepatitis C.  The 
veteran's medical records reflect that, following a needle 
biopsy of the liver in January 1978, the attending physician 
commented that his "picture seems most consistent with a 
viral hepatitis."  See January 1978 Treatment Records of St. 
Mary's Hospital.  While this notation is the first in the 
veteran's records to indicate hepatitis, the veteran's 
medical records reveal a consistent diagnosis of chronic 
hepatitis C, including diagnoses made at two separate VA 
examinations.  See October 2001 and January 2008 VA 
Examination Reports.  Based on the foregoing, the Board finds 
a current disability has been clinically demonstrated, and 
thus the first element of service connection has been met.  

Additionally, an in-service injury or disease must be 
demonstrated.  In this case, the veteran's service medical 
records are lacking in any complaints, diagnosis, or 
treatment of hepatitis C.  At the veteran's enlistment 
examination in November 1967, there was no finding of 
hepatitis C.  He did not complain of hepatitis C or related 
symptoms at this examination, and the veteran's service 
medical records do not show a diagnosis or treatment of 
hepatitis C during service.  Further, his separation 
examination in July 1970 was again normal, with no notation 
of hepatitis C.  

The Board also must assess the veteran's possible exposure to 
one of the recognized risk factors for hepatitis C, such as 
blood transfusion, intravenous drug use, tattoos, body 
piercing, and promiscuous sexual activity.  The veteran 
states that he participated in a combat orientation course 
upon arrival in Vietnam that involved medical training.  As 
part of the course, he relays, the students would draw blood 
from one anther using shared needles.  He also asserts that 
he was assigned to the medics and assisted in surgery on 
troops and civilians.  However, the veteran's personnel 
records reflect that his military occupational specialties 
(MOS) were that of light weapons infantryman and general 
clerk, and does not show that the veteran received any 
medical training.  The veteran has denied any promiscuous 
sexual activity, and reported that he received a pre-service 
gamma globulin injection.  In addition, while the veteran 
asserts he received his tattoo prior to service, neither the 
veteran's November 1967 enlistment examination nor his July 
1970 separation examination note the presence of a tattoo.  
The first notation of a tattoo found in the veteran's records 
is in a January 1978 record of St. Mary's Hospital.  Finally, 
the Board also notes that the record contains contradictory 
information regarding possible intravenous drug use in 
service.  In his April 2004 hearing, the veteran stated that 
on one single occasion he shot up morphine in service.  He 
remarked that he never used intravenous drugs prior to or 
following service.  However, in an earlier 1984 treatment 
report, the veteran had admitted to two episodes of illicit 
intravenous drug use, both occurring in approximately 1973, 
which would have followed separation from service.  

Even if intravenous use of drugs in service is conceded, the 
use of illegal drugs during service, for the purpose of 
enjoying the intoxicating effects of the drug, may not serve 
as the basis for compensation benefits. 38 U.S.C.A. §§ 105, 
1110 (West 2002); 38 C.F.R. §§ 3.1(n), 3.301(c) (2007).  
While it is acknowledged that under 38 C.F.R. § 3.301(c)(3) 
the isolated and infrequent use of drugs will not be 
considered willful misconduct, it is not clear from the 
evidence that drug use was indeed isolated or infrequent.   

Nevertheless, the Board notes that the veteran's service 
personnel records establish that he served as a light weapons 
infantryman in service.  As such, the Board finds that the 
veteran's duty was consistent with the veteran's contentions 
that he was exposed to the blood of other service members.  
In addition, the veteran is presumed to have been exposed to 
herbicide agents while in Vietnam during the Vietnam Era.  
Therefore, the Board finds that the second element of service 
connection, an in-service injury or disease, has been 
fulfilled.  

The last element of service connection required is a nexus 
between the veteran's current disability and the in-service 
injury or disease.  The veteran maintains that his hepatitis 
C was caused by the exposure to the blood of others in 
service, or, alternatively, from exposure to Agent Orange.  
In this case, the record contains the opinions of multiple 
examiners who examined the veteran.  In January 2008, the 
veteran was afforded a VA medical examination.  The 
physician, D.S., M.D.,  reviewed the claims file, examined 
the veteran, and evaluated the veteran's exposure to other 
risk factors of hepatitis C.  The physician concluded that 
the issue of whether or not the veteran's hepatitis C was 
caused by active service could not be resolved without 
speculation.  However, Dr. D.S. did assert that the veteran's 
hepatitis C "is definitely not caused by Agent Orange 
exposure."  In addition, the Board notes that the veteran's 
nephrologist, D.C., M.D., submitted a letter in May 2001, 
which opined that the veteran's hepatitis C was acquired in 
Vietnam.  

In a case such as this, with vying medical opinions, it is 
the prerogative of the Board to determine what credibility 
and weight to attach to each.  The probative value of a 
medical opinion is generally based on the scope of the 
examination, as well as the relative merits of the expert's 
qualifications and analytical assessments.  Guerrieri v. 
Brown, 4 Vet. App. 467, 470-71 (1993).  As is true with any 
piece of evidence, the credibility and weight to be attached 
to these opinions are within the province of the adjudicator.  
The adjudicator may favor one expert's opinion over another 
as long as an adequate statement of reasons and bases is 
given.  Owens v. Brown, 7 Vet. App. 429, 434 (1995).  Factors 
to consider when comparing expert medical opinions include: 
(1) the basis for the physician's opinion; (2) the 
physician's knowledge of the veteran's accurate medical and 
personal relevant history; (3) the length of time the 
physician has treated the veteran; (4) the physician's 
experience and expertise; and (5) degree of specificity and 
of certainty of the physicians opinion.  The Board evaluates 
the various medical opinions with these factors in mind.  

The Board finds that the January 2008 VA examiners opinion 
has significant probative weight since it was based on a 
review of the entire record.  The Board recognizes that the 
VA examiner undertook only one clinical examination of the 
veteran.  However, the examination was thorough and 
appropriate, and considered the veteran's assertions.  
Further, the examiner also inspected the veteran's 
comprehensive medical history, as well as service medical and 
personnel records.  The Board also notes that the examiner's 
opinion was well-reasoned and examined the alternative risk 
factors for hepatitis C.  Importantly, the basis for the 
opinion was clearly stated.  The VA examination report, in 
turn, is entitled to a significant amount of probative 
weight.  See Elkins v. Brown, 5 Vet. App. 474, 478 (1993).  

Conversely, the letter of the veteran's private nephrologist, 
D.C., M.D., carries less probative weight.  The Board 
recognizes that Dr. D.C. has treated the veteran for his 
hepatitis C for over twenty years and has extensive knowledge 
of the veteran's current condition.  However, the Board also 
notes that all information regarding the veteran's history 
was relayed by the veteran himself.  There is no indication 
that the doctor examined the veteran's service medical 
records, or considered the veteran's possible exposure to the 
various risk factors of hepatitis C.  In addition, the 
nephrologist's conclusion seems to be purely speculative, and 
there is no indication of the basis for the conclusion.  
Therefore the Board finds that the opinion of the veteran's 
personal nephrologist is entitled to less probative weight 
than that of the VA examiner. 

The probative evidence of record does not relate the 
veteran's hepatitis C to his time in service.  The veteran 
contends that his hepatitis C is service related, and 
contracted due to exposure to blood or, alternatively, 
herbicidal agents.  However, the veteran is a lay person with 
no medical training, and as such is not competent to express 
a medical opinion as to causation.  Only medical 
professionals are competent to express opinions as to medical 
causation, and thus the veteran's opinion lacks probative 
value.  Espiritu, 2 Vet. App. at 494.  While the veteran's 
private nephrologist opines that the hepatitis C is service 
related, the veteran's opinion and that of the nephrologist 
are outweighed by the highly probative opinion of the VA 
examiner, who finds that reaching a conclusion regarding 
whether the veteran's hepatitis C was due to service would be 
purely speculative.  Furthermore, there is no evidence of 
record relating the veteran's hepatitis C to his presumed 
exposure to herbicides in Vietnam.  In fact, the record 
contains a medical opinion which unequivocally states that 
the veteran's hepatitis C is "definitely not caused by Agent 
Orange exposure."  See January 2008 VA Examination Report.  
There is therefore no competent evidence of record finding 
that the veteran's hepatitis C is causally related to his 
service, to include exposure to Agent Orange and, thus, the 
third requirement of service connection is unmet.  Therefore, 
the Board finds that service connection for hepatitis C is 
not warranted. 

The competent evidence does not attribute hepatitis C to 
service, to include herbicide exposure.  In addition, a 
granting of presumptive service connection due to herbicide 
exposure is precluded in this case, as the veteran has not 
been diagnosed with disability among the diseases listed in 
38 C.F.R. § 3.309(e).  When there is an approximate balance 
of positive and negative evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt is given to the claimant.  See 38 
U.S.C.A. § 5107(b).  After careful consideration, the Board 
finds that the preponderance of the evidence in this case 
falls against the claim, making the benefit of the doubt rule 
inapplicable. 


ORDER

Entitlement to service connection for hepatitis C is denied.  




____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


